While concurring in the view that the evidence adduced was sufficient in law to support a conviction, I feel compelled, upon another ground, to dissent.
In this case, in precisely the same language as in the case ofTerritory v. Awana, 28 Haw. 546, 571, 572, the judge presiding at the trial instructed the jury that "in determining the degree of credibility that shall be accorded to his testimony" (defendant's) "the jury have a right to take into consideration the fact that he is interested in the result of the prosecution." All of the instructions upon this subject were exactly the same as in the Awana case. The surrounding circumstances were the same. The general nature of the evidence adduced by the prosecution against the defendant was the same. The system of collecting water rates and of entering the payments, in force in the office of the Honolulu water works, was the same. In this case as in that at least three clerks (other than the defendant) received at the counter moneys paid for water rates, made entries in the ledger cards of the respective water-users and in the cash book and had opportunities to take money from the cash drawer. In this case as in that three of these other *Page 160 
clerks testified as witnesses for the prosecution. In this case as in that no comment was made by the trial judge upon the possible interest of each of these three witnesses in the result of the prosecution.
Upon the same reasoning set forth in my dissenting opinion in the Awana case and upon the same authorities there referred to, I think that the giving of the instructions in question constituted reversible error and that a new trial should be granted.